Title: To Alexander Hamilton from Maria Reynolds, 2 June [1792]
From: Reynolds, Maria
To: Hamilton, Alexander



[Philadelphia] Saturday Morning the June 2 [1792]
Dear Sir

I once take up the pen to solicit The favor of seing again oh Col hamilton what have I done that you should thus Neglect me Is it because I am unhappy But stop I will not say you have for perhaps you have caled and have found no opportunity to Come In at least I hope you have I am now A lone and shal be for afew days I believe till Wensday though am not sartain and would wish to se you this Evening I[f] poseble If not as soon as you can make It Convenent oh my dear freend how shal I pleade Enough what shal I say Let me beg of you to Come and If you never se me again oh If you think It best I will submit to It and take a long and last adieu
Mari
Col hamilton
for heaven sake keep me not In suspince Let me know yor Intention Either by a Line or by Catline.
